Citation Nr: 0639159	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  02-10 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to wavier of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$17,433.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision of the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises.  
In March 2004, the veteran withdrew his September 2002 
request for a Board hearing.  This matter was previously 
before the Board in June 2004 at which time the case was 
remanded for additional development.  

In January 2000, the RO denied the veteran's initial March 
1999 claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).  The veteran did not 
initiate an appeal by filing a notice of disagreement and the 
decision became final.  See 38 C.F.R. §§ 20.200, 20.201, 
20.302.  In October 2002, the veteran filed to reopen a claim 
of entitlement to service connection for PTSD which the RO 
denied in January 2003.  Although the veteran initiated an 
appeal by filling a notice of disagreement, he did not 
perfect an appeal from filing a substantive appeal.  
Therefore, this decision became final.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302.  More recently, the RO denied the 
veteran's April 2005 application to reopen a claim for 
service connection for PTSD in September 2005.  The RO issued 
a similar rating decision on this matter in May 2006.  As 
there is no indication that the veteran has initiated an 
appeal of either rating decision, no further action is 
warranted on this issue.  


FINDINGS OF FACT

1.  The veteran was awarded nonservice-connected disability 
pension benefits in January 2000 which was made effective in 
March 1999.

2.  The RO notified the veteran at the time of the original 
award that his continued eligibility for disability pension 
benefits was based on countable annual family income and that 
he should notify VA of any changes in income.

3.  Effective March 1, 2000, the veteran's nonservice-
connected pension benefits were suspended based on his 
failure to return an Eligibility Verification Report (EVR).

4.  In December 2001, the RO received a Financial Status 
Report from the veteran indicating that he was receiving 
benefits from the Social Security Administration (SSA).

5.  The overpayment at issue was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.

6.  Based on all factors, it would not be against equity and 
good conscience to recover the overpayment.


CONCLUSION OF LAW

Recovery of the pension overpayment in the calculated amount 
of $17,433 does not violate the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Facts

In March 1999, the veteran filed a claim for nonservice-
connected pension benefits due to psychiatric disabilities.  
The veteran denied on the claim form that he ever filed for 
Social Administration Administration (SSA) benefits and 
denied that he or his spouse would be filing for such 
benefits during the next 12 months.  

In January 2000, the RO notified the veteran that he had been 
approved for pension benefits due to his depression.  The 
effective date was the date of his March 1999 claim, with 
benefits commencing April 1, 1999, at the rate of $1,207 per 
month.  This rate was calculated, as stated in the award 
letter, upon consideration of no income from earnings or 
Social Security or from any other sources.  The award letter 
also informed the veteran that he must immediately notify VA 
if he had any change in income.  An attached VA Form 21-8768 
included a heading of "PROMPT NOTICE" that the veteran must 
immediately notify VA if he had any change in income and that 
a failure to provide such notice immediately could result in 
the creation of an overpayment "which is subject to 
recovery."  Under the heading of "IMPORTANT" the veteran was 
told that it was necessary that he report all income from 
every source and that VA would compute any amounts which did 
not count.  The record shows that on the date that the award 
letter was generated, the RO made an inquiry to the Social 
Security Administration (SSA) and was informed that the 
veteran was not receiving SSA disability benefits.  

A VA psychological evaluation report dated in March 2000 
relays the veteran's report that he was receiving nonservice-
connected pension benefits and had applied for "SSD".

On file is a computer-generated report dated in October 2001 
noting that an EVR had not been returned by the veteran 
thereby creating an overpayment.  

In October 2001, VA notified the veteran that his pension 
payments were stopped effective January 1, 2000, because his 
income statement had not been received.  He was further 
notified that the termination of benefits resulted in an 
overpayment of $17, 433  

In December 2001, the veteran sent a letter to the debt 
management center (DMC) requesting waiver of the declared 
overpayment in the amount of $17,433.  He explained that upon 
receiving his first SSA benefits check in the "Spring of 
2000", he sent a financial statement to the"[b]enefits 
department" in St. Paul, Minnesota, and that after not 
hearing from them for approximately six weeks, he called a 1-
800 number to inform VA that he was receiving both VA and SSA 
benefits.  He said that whomever he spoke with that day told 
him that he was well within his rights to collect both 
benefits at the same time.  He further stated that he 
received another financial statement in June or July of 2001 
which he completed and that it was only after calling the 1-
800 number around that time that he was told that he had been 
misled by what he had been told the prior year.  Attached to 
the veteran's letter was a copy of a Financial Status Report 
(VA Form 5655), dated in November 2001, noting the veteran's 
receipt of SSA benefits in the amount of $934 a month. 

A computer-generated report dated in January 2002 shows that 
the veteran's pension benefits were terminated effective 
January 1, 2000, and that the total amount received was 
$17,433.

In a January 2002 decision, the Committee on Waivers and 
Compromises denied the veteran's request for waiver of the 
overpayment in the amount of $17,433.  The committee 
determined that there was no evidence of fraud, 
misrepresentation or bad faith on the part of the veteran, 
and that it was not against equity and good conscience to 
recover the debt.

In his March 2002 notice of disagreement, the veteran said 
that the fault of the overpayment lies with VA since it was a 
VA employee who erred by telling him that it was his right to 
collect both VA and SSA benefits.  He added that he would 
never do anything to jeopardize his VA benefits.  He went on 
to state that regardless of fault, he was not "financially 
secure" to repay the debt.  He explained that half of his 
monthly pay had been garnished for back child support leaving 
him with very little to support his family of three.  

In a Memorandum of Affirmation dated in May 2002, the 
Committee on Waivers and Compromises affirmed the prior 
January 2002 decision to deny the veteran's request for 
waiver of the overpayment.  The Committee noted that the 
overpayment had been created due to the veteran's failure to 
complete the required EVR for the period from January 1, 
2000, to December 31, 2001, and that it was not against 
equity and good conscience to require that the debt be 
repaid.  The Committee remarked that based on the veteran's 
total family income, expenses, assets, age, and amount of 
debt, the veteran had the ability to repay the debt without 
undue financial hardship.  

In the substantive appeal filed in September 2002, the 
veteran said that when he began receiving SSA benefits he 
furnished two financial disclosures to the VA in St. Paul, 
Minnesota, and never received a response.  He noted that he 
had called VA at a 1-800 number and was told he was entitled 
to collect both pension and SSA benefits.  He further noted 
that he did not have proof that he mailed the financial 
statements because he sent the mail first class and not 
certified.  He added that he had no proof of the telephone 
conversation he had with VA. 

In a Memorandum of Affirmation dated in March 2004, the 
Committee on Waivers and Compromises affirmed the prior 
decision to deny the veteran's request for waiver of the 
overpayment.  The Committee noted that the overpayment had 
been created due to the veteran's failure to complete the 
required EVR for the period from January 1, 2000, to December 
31, 2001, and that it was not against equity and good 
conscience to require that the debt be repaid.  The Committee 
remarked that based on the veteran's total family income, 
expenses, assets, age, and amount of debt, the veteran had 
the ability to repay the debt without undue financial 
hardship.  


In a November 2004 memorandum, a reporting member of the 
Committee on Waivers and Compromises relied on a pertinent 
manual cite (M21-1, Chapter 29, Subchapter 1, 19.01b) to 
explain the EVR selection.  He said that a veteran is either 
sent an EVR or if an EVR is not necessary because of zero 
income or only social security income, a letter is sent 
advising the veteran that he must notify the office of any 
changes in income.  

Also in November 2004, the RO contacted the Debt Management 
Center (DMC) to see if it had any correspondence from the 
veteran in early 2000.  The DMC responded by stating that the 
first correspondence they had regarding the veteran was the 
original debt notice letter dated in October 2001.  The DMC 
stated there was nothing in its system for the year 2000 
since a debt had not yet been established at that point.  The 
DMC further stated that any correspondence from the veteran 
regarding his pension award during the time in question would 
have been immediately forwarded to the RO without the DMC 
retaining a copy.

In a November 2004 Memorandum of Affirmation, the Committee 
on Waivers and Compromises again affirmed the prior decision 
to deny the veteran's request for waiver of the overpayment.  
The Committee noted that the overpayment had been created due 
to the veteran's failure to complete the required EVR for the 
period from January 1, 2000, to December 31, 2001, and that 
it was not against equity and good conscience to require that 
the debt be repaid.  The Committee remarked that based on the 
veteran's total family income, expenses, assets, age, and 
amount of debt, the veteran had the ability to repay the debt 
without undue financial hardship.  

II.  Analysis

The veteran does not question the amount of the indebtedness 
at issue.  As the validity of the indebtedness is not now in 
issue, and because the Board is satisfied that the debt was 
properly created, that question need not be examined further.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

The Board notes that, pursuant to 38 U.S.C.A. § 5302(c), a 
finding of fraud, misrepresentation, or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  In the 
instant case, the RO concluded that the facts do not show the 
presence of any of the preceding factors and the Board 
accepts that conclusion.  As a result, the Board's decision 
on appeal will be limited to the determination of whether 
waiver of recovery of pension benefits is warranted on the 
basis of equity and good conscience.

The RO has denied the veteran's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience. 38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(a).  The standard of "Equity and Good Conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements:

1.  Fault of the debtor.  Whether the actions of the debtor 
contributed to the creation of the debt.

2.  Balancing of faults.  Weighing of the fault of the debtor 
against that of VA.

3.  Undue hardship.  Whether collection would deprive the 
debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

5.  Unjust enrichment.  Whether failure to make restitution 
would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Whether reliance 
on VA benefits resulted in relinquishment of a valuable right 
or the incurrence of a legal obligation.  38C.F.R. § 
1.965(a).

In the case at hand, by rating decision dated in January 
2000, the veteran was awarded nonservice-connected pension 
benefits effective in March 1999, with payment to commence 
April 1, 1999.  See 38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. 
§ 3.31 (2006).  The amount of the veteran's pension award was 
based on the information he provided in the March 1999 
application for benefits.  At that time, the veteran's only 
reported income was in the form of wages during the preceding 
12 months with no present wages.  He also reported that his 
spouse was receiving monthly public assistance income.  He 
did note a "pending" "SDI" claim.  In specific regard to 
SSA benefits, the veteran noted that neither he nor his 
spouse had ever applied for SSA benefits nor did they intend 
to apply for such benefits during the next 12 months.  

Attached to the September 2000 award letter was a copy of VA 
Form 21-8768 informing the veteran to promptly notify VA of 
any change in his income or net worth.  Although the veteran 
asserts that he did promptly notify the DMC of his SSA income 
in the "spring of 2000" by submitting a FSR and then by 
telephoning the DMC, there is no record of either contact.  
In 2004, the RO contacted the DMC to find out if there was 
any correspondence from the veteran in early 2000.  The DMC 
informed the RO that there was nothing on file prior to the 
October 2001 overpayment and that had it received any earlier 
correspondence from the veteran, it would have immediately 
forwarded the correspondence to the RO.  Thus, there is no 
documentation either from the DMC or the RO of the veteran's 
contact with them in early 2000 informing them of his SSA 
benefits.  Moreover, the veteran has not submitted any 
evidence to support his assertion of contact in early 2000 
and, in fact, acknowledged in the substantive appeal received 
in September 2002 that he had no proof to submit.  Although 
he was able to provide the RO with a copy of his November 
2001 FSR, he has not submitted a copy of the FSR that he said 
he submitted in the "spring of 2000".  In light of these 
facts, the Board finds that the veteran was at fault in the 
creation of the overpayment.

In addition, the Board must consider whether recovery of the 
debt would result in undue financial hardship to the veteran.  
Applicable regulation provides that consideration should be 
given to whether collection of the indebtedness would deprive 
the debtor of life's basic necessities.  See 38 C.F.R. § 
1.965(a).  In this case, in the November 2001 FSR, the 
veteran reported $1,295 in total net monthly wages for he and 
his wife, in addition to his SSA monthly benefits of $934.  
This brings the total net monthly income to $2,229.  The 
veteran also reported total monthly expenses of $2,000.  
These expenses do not include mortgage or rent, but do 
include a $1,000 expense for child support.  This leaves a 
positive monthly balance of $229.  In light of these factors, 
the Board finds that the recovery of the overpayment in 
reasonable installments would not result in undue financial 
hardship on the veteran and deprive him of the basic 
necessities of life.

The Board finds that failure to make restitution would result 
in unfair gain to the veteran because he received monetary 
benefits to which he was not entitled.  To allow him to 
profit by retaining money erroneously paid under these 
circumstances, based on his March 1999 claim, would clearly 
constitute unjust enrichment.

The Board points out that the veteran has not contended, and 
the evidence does not show, that he had relinquished a 
valuable right or incurred a legal obligation in reliance on 
his VA benefits.

The Board also finds that recovery of the overpayment would 
not defeat the purpose of the VA improved pension program, 
which is intended to provide financial support to disabled 
veterans, is based on a calculation of all countable income, 
and requires complete disclosure from the pension recipients, 
which it did not get in this case in a timely manner, leading 
to the present appeal.

Under these circumstances, the Board finds that recovery of 
the overpayment of benefits would not be against equity and 
good conscience.  As such, waiver of recovery of the 
overpayment of disability benefits in the amount of $17,433 
is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002).

As a final note, the Board points out that, in Barger v. 
Principi, 16 Vet. App. 132 (2002), the Court held that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims (the Court pointed out that the statute at 
issue in such cases is found in Chapter 53, Title 38, United 
States Code, and that the provisions of the VCAA are relevant 
to a different Chapter (i.e. Chapter 51)).  Therefore, the 
VCAA is not for application in this matter.

Regarding any pre-VCAA duties to assist and notify, the Board 
points out that the RO has explained to the veteran the bases 
for denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim.




ORDER

A waiver of the recovery of an overpayment of nonservice-
connected pension benefits in the amount of $17,433, is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


